¶18
Thompson, J.*
(dissenting) — I respectfully dissent. I do not believe that the findings of fact support the conclusions of law. The majority and the trial judge were persuaded that the facts in this case more closely resemble Rice v. Life Insurance Company, 25 Wn. App. 479, 609 P.2d 1387 (1980) than Allen v. Abrahamson, 12 Wn. App. 103, 529 P.2d 469 (1974). I conclude that the holding and rationale in Allen are a much closer fit here.
¶19 As noted by the majority, courts of equity will give effect to the intent of the insured concerning a change in beneficiaries when the insured has substantially complied with the provisions of the policy. See Allen, 12 Wn. App. at 105.
Substantial compliance with the terms of the policy means that the insured has not only manifested an intent to change beneficiaries, but has done everything which was reasonably possible to make that change.

Id.

*208¶20 In Allen, the insured gave his parents the insurance certificates and told them that he was going to make the change, but he died before completing any written documents. Id. at 104. The court concluded that these acts did not constitute substantial compliance with the terms of the policy. Id. at 108. In contrast, the insured in Rice actually filled out the necessary forms which were later received by his insurance company. The insured died before the company made the changes. Rice, 25 Wn. App. at 481-82. As a result, the court concluded that the insured’s actions fulfilled the substantial compliance requirement because he completed everything necessary on his part to change the beneficiary. Id. at 482 (quoting Allen, 12 Wn. App. at 105).
¶21 Here, the trial court made findings that would support the fact that at one time Mr. Freeberg expressed his intent to change beneficiaries on his individual retirement account (IRA). Specifically, the court found that Mr. and Ms. Freeberg went to the office of Edward Jones in July 1995 and that Mr. Freeberg instructed Edward Jones to change the beneficiary on all of his investments. But the court also found that no signed change forms were located. Similarly, no change documents were ever produced, either originals or copies, and no records of any attempted changes, or actual changes, to the IRA beneficiary designation were ever presented in evidence. Hence, while Mr. Freeberg may have expressed an intent to change beneficiaries, the proper forms may or may not have been filled out.
¶22 It is also significant to note that a considerable time passed between Mr. Freeberg’s 1995 visit to the Edward Jones’s office and his death in 2001. As Judge Pearson explained in Allen:
The rule requiring substantial compliance with the policy-terms in effectuating a change of beneficiary becomes necessary for the purpose of demonstrating with a high degree of certainty that the deceased insured unequivocally desired to make that change, and that he did not some time thereafter abandon his purpose by failing to take affirmative steps to carry out his intent. We believe that the interests of predict*209ability and stability in determining the beneficial interest under an insurance policy are matters of overriding importance, and are best served by the requirement of substantial compliance with the formalities of the insurance contract.
Allen, 12 Wn. App. at 107-08.
¶23 This rationale should apply with equal force to the changing beneficiaries on an IRA account. Moreover, Allen also noted that:
“Equity requires diligence. Therefore, where the insured failed to do all which might reasonably have been possible to effectuate his wishes, as to change a named beneficiary, aid will be denied.”
Id. at 106, (quoting In re Estate of O’Neill, 143 Misc. 69, 76, 255 N.Y.S. 767 (1932)).
¶24 It is possible that Mr. Freeberg did fill out the necessary forms and over the intervening years did nothing further to make sure that the change in beneficiaries had been accomplished. But the facts do not establish this to the degree necessary to allow this court to fill in the missing proof.

 Judge Philip J. Thompson is serving as judge pro tempore of the Court of Appeals pursuant to RCW 2.06.150.